MORGAN STANLEY Financial Supplement - 1Q 2009 (1) Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3 - 4 ……………. Quarterly Consolidated Financial Information and Statistical Data 5 ……………. Quarterly Institutional Securities Income Statement Information 6 - 7 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 8 ……………. Quarterly Global Wealth Management Group Income Statement Information 9 ……………. Quarterly Global Wealth Management Group Financial Information and Statistical Data 10 ……………. Quarterly Asset Management Income Statement Information 11 - 12 ……………. Quarterly Asset Management Financial Information and Statistical Data 13 ……………. Quarterly Consolidated Assets Under Management or Supervision 14 ……………. Institutional Securities Subprime Analysis 15 ……………. Institutional Securities Non-Subprime Residential Mortgage Analysis 16 ……………. Institutional Securities CMBS and Commercial Whole Loan Analysis 17 ……………. Real Estate Analysis 18 ……………. Earnings Per Share Appendix 19 ……………. December 2008 Stub Month Income Statement Information 20 ……………. Legal Notice (1) 1Q 2009 reflects the calendar quarter ended March 31, 2009. In December 2008, the Board of Directors approved a change in the Firm's fiscal year end from November 30th to December 31st of each year.As a result of this change, the Company had a December 2008 fiscal month transition stub period, the results of which are presented separately on page 19 of this financial supplement.The results for this one month transition period are included in the following statements in the results for the quarter ended December 31, 2008. The results for all quarters in 2008 have been recasted on a calendar basis. MORGAN STANLEY Quarterly Financial Summary (unaudited, dollars in millions) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Net revenues Institutional Securities (1) $ 5,051 $ 4,725 $ 16,884 $ (13,691 ) $ 1,696 (66 %) 112 % Global Wealth Management Group 2,333 1,695 1,582 1,277 1,299 (44 %) 2 % Asset Management 574 584 452 (361 ) 72 (87 %) 120 % Intersegment Eliminations (41 ) (41 ) (63 ) (50 ) (25 ) 39 % 50 % Consolidated net revenues $ 7,917 $ 6,963 $ 18,855 $ (12,825 ) $ 3,042 (62 %) 124 % Income / (loss) applicable to Morgan Stanley (2) Institutional Securities $ 890 $ 1,103 $ 8,348 $ (10,078 ) $ 167 (81 %) 102 % Global Wealth Management Group 593 172 12 (54 ) 73 (88 %) * Asset Management (72 ) (135 ) (211 ) (723 ) (418 ) * 42 % Intersegment Eliminations 2 3 2 2 1 (50 %) (50 %) Consolidated income / (loss) applicable to Morgan Stanley $ 1,413 $ 1,143 $ 8,151 $ (10,853 ) $ (177 ) (113 %) 98 % Earnings / (loss) applicable to Morgan Stanley common shareholders $ 1,311 $ 1,062 $ 7,684 $ (11,348 ) $ (578 ) (144 %) 95 % Earnings per basic share: (3) Income from continuing operations $ 1.27 $ 1.02 $ 7.38 $ (11.25 ) $ (0.57 ) (145 %) 95 % Discontinued operations $ - $ - $ - $ (0.10 ) $ - * Earnings per basic share $ 1.27 $ 1.02 $ 7.38 $ (11.35 ) $ (0.57 ) (145 %) 95 % Earnings per diluted share: (3) Income from continuing operations $ 1.26 $ 1.02 $ 7.38 $ (11.25 ) $ (0.57 ) (145 %) 95 % Discontinued operations $ - $ - $ - $ (0.10 ) $ - * Earnings per diluted share $ 1.26 $ 1.02 $ 7.38 $ (11.35 ) $ (0.57 ) (145 %) 95 % Return on average common equity from continuing operations 17.6 % 13.6 % * * * Return on average common equity 17.6 % 13.6 % * * * (1) Results for the quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008, Dec 31, 2008 and Mar 31, 2009 include positive / (negative) revenues of $1.8 billion, $(0.2) billion, $9.0 billion, $(5.7) billion and $(1.5) billion,respectively, related to the movement in Morgan Stanley's credit spreads on certain long term debt. (2) Represents consolidated income / (loss) from continuing operations applicable to Morgan Stanley before gain / (loss) from discontinued operations. (3) Effective January 1, 2009, the Company adopted FASB Staff Position Emerging Issues Task Force ("FSP EITF 03-6-1"), "Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities".Prior periods earnings per basic and diluted shares have been restated. Earnings per basic share have been reduced by $0.08, $0.07, $0.44 and $0.02 for the quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008 and Dec 31, 2008, respectively, and earnings per diluted share have been reduced by $0.06, $0.04, $0.36 and $0.02 for the quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008 and Dec 31, 2008, respectively. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 1 MORGAN STANLEY Quarterly Consolidated Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Revenues: Investment banking $ 971 $ 1,288 $ 1,025 $ 648 $ 886 (9 %) 37 % Principal transactions: Trading 2,793 2,094 13,180 (15,401 ) 1,091 (61 %) 107 % Investments (516 ) (308 ) (733 ) (2,851 ) (1,272 ) (147 %) 55 % Commissions 1,265 1,116 1,107 858 772 (39 %) (10 %) Asset management, distribution and admin. fees 1,473 1,473 1,379 1,129 984 (33 %) (13 %) Other 1,015 1,173 2,132 1,908 432 (57 %) (77 %) Total non-interest revenues 7,001 6,836 18,090 (13,709 ) 2,893 (59 %) 121 % Interest and dividends 12,712 9,200 9,627 4,769 2,769 (78 %) (42 %) Interest expense 11,796 9,073 8,862 3,885 2,620 (78 %) (33 %) Net interest 916 127 765 884 149 (84 %) (83 %) Net revenues 7,917 6,963 18,855 (12,825 ) 3,042 (62 %) 124 % Non-interest expenses: Compensation and benefits 3,843 3,155 5,103 (635 ) 2,082 (46 %) * Non-compensation expenses: Occupancy and equipment 292 331 323 440 342 17 % (22 %) Brokerage, clearing and exchange fees 470 421 394 353 269 (43 %) (24 %) Information processing and communications 311 307 305 320 296 (5 %) (8 %) Marketing and business development 197 197 168 195 118 (40 %) (39 %) Professional services 369 506 421 523 326 (12 %) (38 %) Other 397 398 705 1,706 494 24 % (71 %) Total non-compensation expenses 2,036 2,160 2,316 3,537 1,845 (9 %) (48 %) Total non-interest expenses 5,879 5,315 7,419 2,902 3,927 (33 %) 35 % Income / (loss) from continuing operations before taxes 2,038 1,648 11,436 (15,727 ) (885 ) (143 %) 94 % Income tax provision / (benefit) from continuing operations 606 489 3,265 (4,889 ) (695 ) * 86 % Income / (loss) from continuing operations 1,432 1,159 8,171 (10,838 ) (190 ) (113 %) 98 % Gain / (loss) from discontinued operations after tax 0 0 0 (100 ) 0 * Net income / (loss) $ 1,432 $ 1,159 $ 8,171 $ (10,938 ) $ (190 ) (113 %) 98 % Net income / (loss) applicable to non-controlling interests (1) 19 16 20 15 (13 ) (168 %) (187 %) Net income / (loss) applicable to Morgan Stanley 1,413 1,143 8,151 (10,953 ) (177 ) (113 %) 98 % Earnings / (loss) applicable to Morgan Stanley common shareholders $ 1,311 $ 1,062 $ 7,684 $ (11,348 ) $ (578 ) (144 %) 95 % Amounts applicable to Morgan Stanley: Income / (loss) from continuing operations 1,413 1,143 8,151 (10,853 ) (177 ) (113 %) 98 % Gain / (loss) from discontinued operations after tax 0 0 0 (100 ) 0 * Net income / (loss) applicable to Morgan Stanley $ 1,413 $ 1,143 $ 8,151 $ (10,953 ) $ (177 ) (113 %) 98 % Pre-tax profit margin 26 % 24 % 61 % * * Compensation and benefits as a % of net revenues 49 % 45 % 27 % * 68 % Non-compensation expenses as a % of net revenues 26 % 31 % 12 % * 61 % Effective tax rate (2) 29.7 % 29.7 % 28.6 % 31.1 % 78.5 % (1) Effective January 1, 2009, the Company adopted SFAS No. 160, "Non-controlling Interests in Consolidated Financial Statements" which requires retrospective application to prior periods. (2) The effective tax rate for the quarter ended Mar 31, 2009 includes an additional tax benefit resulting from the anticipated repatriation of non-U.S. earnings at lower than previously estimated tax rates. Excluding this benefit, the effective tax rate is 41.1%. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 2 MORGAN STANLEY Quarterly Consolidated Financial Information and Statistical Data (1) (unaudited) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Morgan Stanley Regional revenue (2) Americas $ 2,561 $ 4,661 $ 9,203 $ (5,617 ) $ 2,722 6 % 148 % EMEA (Europe, Middle East, Africa) 4,137 1,367 8,414 (5,936 ) 70 (98 %) 101 % Asia 1,219 935 1,238 (1,272 ) 250 (79 %) 120 % Consolidated net revenues $ 7,917 $ 6,963 $ 18,855 $ (12,825 ) $ 3,042 (62 %) 124 % Worldwide employees 46,768 46,844 47,102 46,430 44,241 (5 %) (5 %) Total assets $ 1,131,649 $ 1,097,770 $ 943,026 $ 676,764 $ 626,264 (45 %) (7 %) Firmwide Deposits 35,881 35,274 34,380 51,355 59,922 67 % 17 % Common equity 32,877 34,153 40,492 29,585 29,552 (10 %) Preferred equity 1,100 1,100 1,100 19,168 19,208 * Morgan Stanley shareholders' equity 33,977 35,253 41,592 48,753 48,760 44 % Junior subordinated debt issued to capital trusts 10,491 10,389 9,753 10,312 10,436 (1 %) 1 % Less: Goodwill and intangible assets (3) (3,665 ) (3,571 ) (3,738 ) (2,978 ) (2,915 ) 20 % 2 % Tangible Morgan Stanley shareholders' equity (4) $ 40,803 $ 42,071 $ 47,607 $ 56,087 $ 56,281 38 % Tangible common equity (5) $ 29,212 $ 30,582 $ 36,754 $ 26,607 $ 26,637 (9 %) Leverage Ratio (6) 27.7 x 26.1 x 19.8 x 12.1 x 11.1 x Tangible common equity / Tangible assets (7) 2.6 % 2.8 % 3.9 % 3.9 % 4.3 % Aggregate trading and non-trading Value-at-Risk (pre-tax) (8) $ 105 $ 116 $ 126 $ 129 $ 142 Average common shares outstanding Basic 1,034,342,428 1,041,178,821 1,040,887,906 1,000,194,024 1,011,741,210 Diluted 1,039,026,879 1,044,720,912 1,041,677,018 1,000,194,024 1,011,741,210 Period end common shares outstanding 1,107,158,003 1,109,013,816 1,061,983,111 1,074,497,565 1,081,607,788 Book value per common share (9) $ 29.70 $ 30.80 $ 38.13 $ 27.53 $ 27.32 (8 %) (1 %) Tangible Book value per common share (10) $ 26.39 $ 27.58 $ 34.61 $ 24.76 $ 24.63 (7 %) (1 %) (1) All data presented in millions except ratios, sharecount, book values and number of employees. (2) Reflects the regional view of the Company's consolidated net revenues, on a managed basis, based on the following methodology: Institutional Securities: investment banking - client location, equity capital markets - client location, debt capital markets - revenue recording location, sales & trading - trading desk location. Global Wealth Management: financial advisor location. Asset Management: client location except for the merchant banking business which is based on asset location. (3) Goodwill and intangibles exclude mortgage servicing rights balances for quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008, Dec 31, 2008 and Mar 31, 2009 of $373 million, $330 million, $261 million, $184 million and $160 million, respectively. (4) Excludes non-controlling interests. (5) Tangible common equity equals common equity less goodwill and intangible assets excluding mortgage servicing rights. (6) Leverage ratio equals total assets divided by tangible Morgan Stanley shareholders' equity. (7) Tangible common equity / Tangible assets equals tangible common equity divided by tangible assets. Tangible assets are equal to total assets less goodwill and intangibles, excluding mortgage servicing rights. (8) Represents average daily 95% / one day value-at-risk ("VaR"). Includes non-trading VaR for the quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008, Dec 31, 2008 and Mar 31, 2009 of $36 million, $53 million, $76 million, $66 million and $83million, respectively. See page 6 for trading VaR. (9) Book value per common share equals common equity divided by period end common shares outstanding. (10) Tangible book value per common share equals tangible common equity divided by period end common shares outstanding. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 3 MORGAN STANLEY Quarterly Consolidated Financial Information and Statistical Data (unaudited) Quarter Ended Mar 31, 2009 Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Institutional Securities $ 23.7 $ 21.1 2% Global Wealth Management Group 1.7 1.3 20% Asset Management 3.4 3.2 * Unallocated capital 19.2 4.1 Firm $ 48.0 $ 29.7 * Quarter Ended Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Institutional Securities $ 27.8 $ 24.3 14% $ 26.0 $ 22.7 19% $ 24.3 $ 23.0 * $ 23.8 $ 22.3 * Global Wealth Management Group 1.6 1.5 * 1.7 1.4 48% 1.8 1.5 3% 1.9 1.4 * Asset Management 3.2 3.6 * 3.5 3.7 * 4.2 4.2 * 3.8 3.8 * Unallocated capital 2.5 2.5 5.5 5.5 7.4 7.4 18.4 6.7 Firm $ 35.1 $ 31.9 18% $ 36.7 $ 33.3 14% $ 37.7 $ 36.1 * $ 47.9 $ 34.2 * (1) The Company’s economic capital framework estimates the amount of equity capital required to support the businesses over a wide range of market environments while simultaneously satisfying regulatory, rating agency and investor requirements. Economic capital is assigned to each segment based on a regulatory capitalframework plus additional capitalfor stress losses. Economic capital requirements are met by regulatory Tier 1 equity (including common shareholders' equity, certain preferred stock, eligible hybrid capital instruments and deductions of certain goodwill, intangible assets,net deferred tax assets and debt valuation adjustments), subject to regulatory limits. The framework will evolve over time in response to changes in the business and regulatory environment and to incorporate improvements in modeling techniques. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 4 MORGAN STANLEY Quarterly Institutional Securities Income Statement Information (unaudited, dollars in millions) Quarter Ended (1) Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Revenues: Investment banking $ 842 $ 1,096 $ 936 $ 611 $ 812 (4 %) 33 % Principal transactions: Trading 2,668 2,005 12,973 (15,280 ) 846 (68 %) 106 % Investments (272 ) (145 ) (390 ) (1,853 ) (791 ) (191 %) 57 % Commissions 916 772 785 540 512 (44 %) (5 %) Asset management, distribution and admin. fees 35 34 34 44 26 (26 %) (41 %) Other 160 1,051 1,928 1,552 286 79 % (82 %) Total non-interest revenues 4,349 4,813 16,266 (14,386 ) 1,691 (61 %) 112 % Interest and dividends 12,423 8,873 9,261 4,427 2,540 (80 %) (43 %) Interest expense 11,721 8,961 8,643 3,732 2,535 (78 %) (32 %) Net interest 702 (88 ) 618 695 5 (99 %) (99 %) Net revenues 5,051 4,725 16,884 (13,691 ) 1,696 (66 %) 112 % Total non-interest expenses 3,873 3,137 5,157 811 2,130 (45 %) 163 % Income / (loss) from continuing operations before taxes (2) 1,178 1,588 11,727 (14,502 ) (434 ) (137 %) 97 % Income tax provision / (benefit) from continuing operations 288 485 3,379 (4,424 ) (601 ) * 86 % Income / (loss) from continuing operations applicable to Morgan Stanley $ 890 $ 1,103 $ 8,348 $ (10,078 ) $ 167 (81 %) 102 % Return on average common equity (3) 14 % 19 % * * 2 % Pre-tax profit margin (4) 23 % 34 % 70 % * * (1) Principal transactions investments revenue reflects net gain / (loss) on investments marked at fair value.The related investment asset balance for the quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008, Dec 31, 2008 and Mar 31, 2009 are $10.4 billion, $10.1 billion, $9.5 billion, $6.5 billion and$6.3 billion, respectively. (2) Includes income / (loss) applicable to non-controlling interests for the quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008, Dec 31, 2008 and Mar 31, 2009 of $19 million, $16 million, $20 million, $15 million and $(13) million, respectively. (3) Refer to page 4 for the allocation of average common equity. (4) Income / (loss) from continuing operations before taxes, as a % of net revenues. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 5 MORGAN STANLEY Quarterly Financial Information and Statistical Data Institutional Securities (unaudited, dollars in millions) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Investment Banking Advisory revenue $ 401 $ 380 $ 500 $ 367 $ 411 2 % 12 % Underwriting revenue Equity 191 460 193 136 155 (19 %) 14 % Fixed income 250 256 243 108 246 (2 %) 128 % Total underwriting revenue $ 441 $ 716 $ 436 $ 244 $ 401 (9 %) 64 % Total investment banking revenue $ 842 $ 1,096 $ 936 $ 611 $ 812 (4 %) 33 % Sales & Trading(1) Equity $ 3,414 $ 2,228 $ 6,031 $ (2,648 ) $ 877 (74 %) 133 % Fixed income 2,422 678 8,847 (9,910 ) 1,294 (47 %) 113 % Other (1,550 ) (217 ) (502 ) (1,487 ) (808 ) 48 % 46 % Total sales & trading net revenue $ 4,286 $ 2,689 $ 14,376 $ (14,045 ) $ 1,363 (68 %) 110 % Average Daily 95%/One-Day Value-at-Risk ("VaR") (2) Primary Market Risk Category ($ millions, pre-tax) Interest rate and credit spread $ 65 $ 64 $ 71 $ 95 $ 107 Equity price $ 36 $ 41 $ 35 $ 23 $ 19 Foreign exchange rate $ 29 $ 25 $ 23 $ 17 $ 12 Commodity price $ 39 $ 38 $ 33 $ 27 $ 26 Trading VaR $ 99 $ 100 $ 96 $ 105 $ 115 (1) Includes principal transactions trading, commissions and net interest revenue.Othersales and trading net revenue primarily includes net losses from the mark-to-market of loans and closed and pipeline commitments and related hedges, and results related toInvestment Banking and otheractivities. (2) Represents the loss amount that one would not expect to exceed, on average, more than five times every one hundred trading days in the Company's trading positions if the portfolio were held constant for a one day period. For a further discussion of the calculation of VaR and the limitations of the Company's VaR methodology, see Part II, Item 7A "Quantitative and Qualitative Disclosures about Market Risk" in the Company's Form 10-K for fiscal 2008. See page 3 for Aggregate and Non-Trading VaR. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 6 MORGAN STANLEY Quarterly Financial Information and Statistical Data Institutional Securities - Corporate Lending (1) (unaudited, dollars in billions) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Corporate funded loans Investment grade $ 14.7 $ 10.6 $ 9.2 $ 7.4 $ 7.1 (52 %) (4 %) Non-investment grade 10.2 8.4 11.2 9.4 9.7 (5 %) 3 % Total corporate funded loans $ 24.9 $ 19.0 $ 20.4 $ 16.8 $ 16.8 (33 %) Corporate lending commitments Investment grade $ 43.4 $ 41.6 $ 37.3 $ 36.9 $ 34.9 (20 %) (5 %) Non-investment grade 14.9 13.3 8.0 7.0 5.9 (60 %) (16 %) Total corporate lending commitments $ 58.3 $ 54.9 $ 45.3 $ 43.9 $ 40.8 (30 %) (7 %) Corporate funded loans plus lending commitments Investment grade $ 58.1 $ 52.2 $ 46.5 $ 44.3 $ 42.0 (28 %) (5 %) Non-investment grade (2) $ 25.1 $ 21.7 $ 19.2 $ 16.4 $ 15.6 (38 %) (5 %) % investment grade 70 % 71 % 71 % 73 % 73 % % non-investment grade 30 % 29 % 29 % 27 % 27 % Total corporate funded loans and lending commitments $ 83.2 $ 73.9 $ 65.7 $ 60.7 $ 57.6 (31 %) (5 %) Hedges (3) $ 33.3 $ 29.3 $ 31.5 $ 35.7 $ 34.1 2 % (4 %) (1) In connection with certain of its Institutional Securities business activities, the Company provides loans or lending commitments to select clients related to its leveraged acquisition finance or relationship lending activities. For a further discussion of this activity, see the Company's Annual Report on Form 10-K for the fiscal year ended November 30, 2008. (2) For the quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008, Dec 31, 2008, and Mar 31, 2009, the leveraged acquisition finance portfolio of pipeline commitments and closed dealswere $14.8 billion, $11.6 billion, $6.9 billion, $5.0 billion and $4.2 billion, respectively. (3) Includes the notional amount of both internal and external hedges utilized by the lending business. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 7 MORGAN STANLEY Quarterly Global Wealth Management Group Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Revenues: Investment banking $ 110 $ 159 $ 82 $ 67 $ 61 (45 %) (9 %) Principal transactions: Trading 189 195 186 47 246 30 % * Investments (5 ) (1 ) (16 ) (36 ) (14 ) (180 %) 61 % Commissions 355 348 342 334 262 (26 %) (22 %) Asset management, distribution and admin. fees 691 684 690 586 511 (26 %) (13 %) Other 775 67 34 93 46 (94 %) (51 %) Total non-interest revenues 2,115 1,452 1,318 1,091 1,112 (47 %) 2 % Interest and dividends 294 321 343 237 226 (23 %) (5 %) Interest expense 76 78 79 51 39 (49 %) (24 %) Net interest 218 243 264 186 187 (14 %) 1 % Net revenues 2,333 1,695 1,582 1,277 1,299 (44 %) 2 % Total non-interest expenses 1,384 1,423 1,583 1,328 1,180 (15 %) (11 %) Income / (loss) from continuing operations before taxes 949 272 (1 ) (51 ) 119 (87 %) * Income tax provision / (benefit) from continuing operations 356 100 (13 ) 3 46 (87 %) * Income / (loss) from continuing operations applicable to Morgan Stanley $ 593 $ 172 $ 12 $ (54 ) $ 73 (88 %) * Return on average common equity (1) * 48 % 3 % * 20 % Pre-tax profit margin (2) 41 % 16 % * * 9 % (1) Refer to page 4 for the allocation of average common equity. (2) Income / (loss) from continuing operations before taxes, as a % of net revenues. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 20. 8 MORGAN STANLEY Quarterly Financial Information and Statistical Data Global Wealth Management Group (unaudited) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Global representatives 8,271 8,343 8,588 8,356 8,148 (1 %) (2 %) Annualized revenue per global representative (thousands) (1) $ 772 $ 809 $ 750 $ 603 $ 630 (18 %) 4 % Assets by client segment (billions) $10m or more 223 221 192 155 148 (34 %) (5 %) $1m - $10m 258 262 238 196 187 (28 %) (5 %) Subtotal - > $1m 481 483 430 351 335 (30 %) (5 %) $100k - $1m 173 172 167 155 147 (15 %) (5 %) < $100k 22 22 22 22 21 (5 %) (5 %) Client assets excluding corporate / other 676 677 619 528 503 (26 %) (5 %) Corporate / other 30 30 28 22 22 (27 %) Total client assets (billions) $ 706 $ 707 $ 647 $ 550 $ 525 (26 %) (5 %) % of assets by client segment > $1m (2) 71 % 71 % 69 % 66 % 67 % Fee-based client account assets (billions) (3) $ 184 $ 187 $ 169 $ 138 $ 124 (33 %) (10 %) Fee-based assets as a % of client assets 26 % 26 % 26 % 25 % 24 % Bank deposit program (millions) $ 33,418 $ 34,467 $ 33,791 $ 38,771 $ 46,796 40 % 21 % Client assets per global representative (millions) (4) $ 85 $ 85 $ 75 $ 66 $ 64 (25 %) (3 %) Domestic retail net new assets (billions) (5) $ 8.4 $ 16.2 $ 8.3 $ (7.4 ) $ 3.0 (64 %) 141 % Domestic retail locations 449 460 462 464 465 4 % (1) Annualized revenue divided by average global representative headcount. (2) Excludes corporate / other assets. (3) Represents the amount of assets in client accounts where the basis of payment for services is a fee calculated on those assets. (4) Total client assets divided by period end global representative headcount. (5) Represents net new assets in the U.S. broad-based branch system. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 9 MORGAN STANLEY Quarterly Asset Management Income Statement Information (unaudited, dollars in millions) Quarter Ended (1) Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Revenues: Investment banking $ 26 $ 39 $ 17 $ (24 ) $ 13 (50 %) 154 % Principal transactions: Trading (62 ) (104 ) 23 (165 ) (1 ) 98 % 99 % Investments (239 ) (162 ) (327 ) (962 ) (467 ) (95 %) 51 % Commissions 4 4 3 3 2 (50 %) (33 %) Asset management, distribution and admin. fees 790 796 699 537 487 (38 %) (9 %) Other 74 55 171 265 101 36 % (62 %) Total non-interest revenues 593 628 586 (346 ) 135 (77 %) 139 % Interest and dividends 6 17 35 111 9 50 % (92 %) Interest expense 25 61 169 126 72 188 % (43 %) Net interest (19 ) (44 ) (134 ) (15 ) (63 ) * * Net revenues 574 584 452 (361 ) 72 (87 %) 120 % Total non-interest expenses 686 816 765 831 631 (8 %) (24 %) Income / (loss) from continuing operations before taxes (112 ) (232 ) (313 ) (1,192 ) (559 ) * 53 % Income tax provision / (benefit) from continuing operations (40 ) (97 ) (102 ) (469 ) (141 ) * 70 % Income / (loss) from continuing operations applicable to Morgan Stanley $ (72 ) $ (135 ) $ (211 ) $ (723 ) $ (418 ) * 42 % Return on average common equity (2) * Pre-tax profit margin (3) * (1) Principal transactions investments revenue reflects net gain / (loss) on investments marked at fair value including real estate funds, private equity funds and seed capital investments.The related investment asset balance for the quarters ended Mar 31, 2008, June 30, 2008, Sept 30, 2008, Dec 31, 2008 and Mar 31, 2009 are $4.5 billion, $5.3 billion, $4.8 billion, $3.6 billion and $3.0 billion, respectively. (2) Refer to page 4 for the allocation of average common equity. (3) Income / (loss) from continuing operations before taxes, as a % of net revenues. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 20. 10 MORGAN STANLEY Quarterly Financial Information and Statistical Data Asset Management (unaudited, dollars in billions) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Assets under management or supervision Net flows by distribution channel Morgan Stanley Retail & Intermediary $ - $ (1.5 ) $ (3.3 ) $ (7.3 ) $ (2.3 ) * 68 % Van Kampen Retail & Intermediary (2.6 ) (1.9 ) (4.9 ) (4.7 ) (2.1 ) 19 % 55 % Retail money markets 2.7 0.4 (5.0 ) (1.7 ) (4.3 ) * * Total Americas Retail 0.1 (3.0 ) (13.2 ) (13.7 ) (8.7 ) * 36 % U.S. Institutional 1.8 (0.5 ) (3.9 ) (6.6 ) (3.7 ) * 44 % Institutional money markets 8.9 12.4 (33.7 ) (1.7 ) (5.1 ) * * Non-U.S. 0.1 1.0 0.0 (2.9 ) (3.0 ) * (3 %) Total net flows $ 10.9 $ 9.9 $ (50.8 ) $ (24.9 ) $ (20.5 ) * 18 % Assets under management or supervision by distribution channel Morgan Stanley Retail & Intermediary $ 74 $ 72 $ 61 $ 45 $ 41 (45 %) (9 %) Van Kampen Retail & Intermediary 133 127 112 85 77 (42 %) (9 %) Retail money markets 35 35 31 29 25 (29 %) (14 %) Total Americas Retail 242 234 204 159 143 (41 %) (10 %) U.S. Institutional 123 123 107 89 74 (40 %) (17 %) Institutional money markets 77 89 55 53 47 (39 %) (11 %) Non-U.S. 126 125 110 97 87 (31 %) (10 %) Total assets under management or supervision $ 568 $ 571 $ 476 $ 398 $ 351 (38 %) (12 %) Share of minority interest assets (1) 7 8 7 6 5 (29 %) (17 %) Total $ 575 $ 579 $ 483 $ 404 $ 356 (38 %) (12 %) (1) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 11 MORGAN STANLEY Quarterly Financial Information and Statistical Data Asset Management (unaudited, dollars in billions) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Assets under management or supervision Net flows by asset class Core Asset Management Equity $ (8.4 ) $ (5.2 ) $ (6.2 ) $ (4.3 ) $ (1.9 ) 77 % 56 % Fixed income 11.8 12.0 (44.0 ) (16.0 ) (14.0 ) * 13 % Alternatives (1) 6.7 2.0 (0.4 ) (4.5 ) (4.3 ) * 4 % Unit trusts 0.0 0.0 (0.6 ) (0.8 ) 0.4 * * Total Core Asset Management 10.1 8.8 (51.2 ) (25.6 ) (19.8 ) * 23 % Merchant Banking Private Equity 0.0 (0.1 ) (0.1 ) 1.0 (0.3 ) * (130 %) Infrastructure 0.6 0.9 0.0 0.0 0.0 * Real Estate 0.2 0.3 0.5 (0.3 ) (0.4 ) * (33 %) Total Merchant Banking 0.8 1.1 0.4 0.7 (0.7 ) * * Total net flows $ 10.9 $ 9.9 $ (50.8 ) $ (24.9 ) $ (20.5 ) * 18 % Assets under management or supervision by asset class Core Asset Management Equity $ 226 $ 216 $ 181 $ 139 $ 125 (45 %) (10 %) Fixed income 213 225 175 158 144 (32 %) (9 %) Alternatives (1) 72 72 67 50 42 (42 %) (16 %) Unit trusts 14 13 11 9 8 (43 %) (11 %) Total Core Asset Management 525 526 434 356 319 (39 %) (10 %) Merchant Banking Private Equity 3 3 3 4 4 33 % Infrastructure 3 4 4 4 4 33 % Real Estate 37 38 35 34 24 (35 %) (29 %) Total Merchant Banking 43 45 42 42 32 (26 %) (24 %) Total Assets Under Management/Supervision $ 568 $ 571 $ 476 $ 398 $ 351 (38 %) (12 %) Share of minority interest assets (2) 7 8 7 6 5 (29 %) (17 %) Total $ 575 $ 579 $ 483 $ 404 $ 356 (38 %) (12 %) (1) Includes a range of alternative investment products such as hedge funds, funds of hedge funds and funds of private equity funds. (2) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 12 MORGAN STANLEY Quarterly Financial Information and Statistical Data Consolidated Assets Under Management or Supervision (unaudited, dollars in billions) Quarter Ended Percentage Change From: Mar 31, 2008 June 30, 2008 Sept 30, 2008 Dec 31, 2008 Mar 31, 2009 1Q09 vs. 1Q08 1Q09 vs. 4Q08 Assets under management or supervision by distribution channel Morgan Stanley Retail & Intermediary $ 74 $ 72 $ 61 $ 45 $ 41 (45 %) (9 %) Van Kampen Retail & Intermediary 133 127 112 85 77 (42 %) (9 %) Retail money markets 35 35 31 29 25 (29 %) (14 %) Total Americas Retail $ 242 $ 234 $ 204 $ 159 $ 143 (41 %) (10 %) U.S. Institutional 123 123 107 89 74 (40 %) (17 %) Institutional money markets 77 89 55 53 47 (39 %) (11 %) Non-U.S. 126 125 110 97 87 (31 %) (10 %) Sub-total assets under management or supervision $ 568 $ 571 $ 476 $ 398 $ 351 (38 %) (12 %) Global Wealth Management Group 164 168 154 129 119 (27 %) (8 %) Total assets under management or supervision $ 732 $ 739 $ 630 $ 527 $ 470 (36 %) (11 %) Share of minority interest assets (1) 7 8 7 6 5 (29 %) (17 %) Total $ 739 $ 747 $ 637 $ 533 $ 475 (36 %) (11 %) Consolidated assets under management or supervision by asset class Equity $ 307 $ 300 $ 254 $ 197 $ 177 (42 %) (10 %) Fixed income 244 258 208 189 175 (28 %) (7 %) Alternatives (2) 72 72 67 50 42 (42 %) (16 %) Private Equity 3 3 3 4 4 33 % Infrastructure 3 4 4 4 4 33 % Real Estate 37 38 35 34 24 (35 %) (29 %) Sub-total 666 675 571 478 426 (36 %) (11 %) Unit trusts 14 13 11 9 8 (43 %) (11 %) Other (3) 52 51 48 40 36 (31 %) (10 %) Total assets under management or supervision $ 732 $ 739 $ 630 $ 527 $ 470 (36 %) (11 %) Share of minority interest assets (1) 7 8 7 6 5 (29 %) (17 %) Total $ 739 $ 747 $ 637 $ 533 $ 475 (36 %) (11 %) (1) Amountrepresents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. (2) Includes a range of alternative investment products such as hedge funds, funds of hedge funds and funds of private equity funds. (3) Includes assets under management or supervision associated with the Global Wealth Management Group. Note: Prior periods have been recasted on a calendar basis. See note (1) on Table of Contents page. Refer to Legal Notice page 13 This page represents an addendum to the 1Q 2009 Financial Supplement. MORGAN STANLEY Institutional Securities - U.S. Subprime Analysis (unaudited, dollars in billions) Profit / (Loss) Statement of Financial Condition(2) Twelve Months Ended Three Months Ended Net Exposure(1) Dec 31, 2008 Mar 31, 2009 Dec 31, 2008 Mar 31, 2009 Dec 31, 2008 Mar 31, 2009 ABS CDO Super Senior Mezzanine $ (3.4 ) $ (0.9 ) $ (1.7 ) $ (0.1 ) $ (0.1 ) $ 0.0 ABSBonds(3) 3.4 2.4 (2.5 ) (0.2 ) 3.4 2.4 ABS Loans 0.2 0.1 (0.2 ) 0.0 0.2 0.1 ABS Swaps (4) 11.3 8.9 3.4 0.0 (1.6 ) (1.4 ) Total ABS Subprime Exposure $ 11.5 $ 10.5 $ (1.0 ) $ (0.3 ) $ 1.9 $ 1.1 (1) Net Exposure is defined as potential loss to the Firm in an event of 100% default, assuming zero recovery, over a period of time.The value of these positions remains subject to mark-to-market volatility. Positive amounts indicate potential loss (long position) in a default scenario.Negative amounts indicate potential gain (short position) in a default scenario. (2) Statement of financial condition total is presented on a net basis.These balances are presented on a gross basis in the Company's statement of financial condition. (3) Includes subprime securities held by the investment portfolios of Morgan Stanley Bank N.A. and Morgan Stanley Trust FSB (collectively, the "Subsidiary Banks"). The securities in the Subsidiary Banks' portfolios are part of the Company's overall Treasury liquidity management portfolio. The market value of the Subsidiary Banks' subprime-related securities, most of which are investment grade-rated residential mortgage-backed securities, was $1.8 billion at March 31, 2009 and $2.5 billion at December 31, 2008. For the three months ended March 31, 2009, these positions incurred losses of $0.3 billion. For the twelve months ended December 31, 2008, these positions incurred losses of $0.8 billion. (4) Represents both hedges and directional positioning. At March 31, 2009, these positions include ABS and ABS CDO credit default swaps. Note: Refer to Legal Notice page 14 This page represents an addendum to the 1Q 2009 Financial Supplement. MORGAN STANLEY Institutional Securities - Non-Subprime Residential Mortgage Analysis (unaudited, dollars in billions) Profit / (Loss) Statement of Financial Condition(5) Twelve Months Ended Three Months Ended Net Exposure(1) (6) Dec 31, 2008 Mar 31, 2009 Dec 31, 2008 Mar 31, 2009 Dec 31, 2008 Mar 31, 2009 Residential Loans (2) $ 3.2 $ 3.0 $ (0.1 ) $ (0.1 ) $ 3.2 $ 3.0 RMBS Bonds (2) 2.0 1.4 (2.2 ) 0.0 2.0 1.4 RMBS Backed Warehouse Lines 0.1 0.1 0.0 0.0 0.1 0.1 RMBS Swaps(3) 0.0 0.3 (0.2 ) (0.1 ) (0.4 ) (0.5 ) Other Secured Financings (4) 2.7 2.6 0.0 0.0 0.0 0.0 Total Residential Non-Subprime $ 8.0 $ 7.4 $ (2.5 ) $ (0.2 ) $ 4.9 $ 4.0 (1) Net Exposure is defined as potential loss to the Firm in an event of 100% default, assuming zero recovery, over a period of time.The value of these positions remains subject to mark-to-market volatility.Positive amounts indicate potential loss (long position) in a default scenario.Negative amounts indicate potential gain (short position) in a default scenario. (2) Gross and Net Exposure on Residential Loans and RMBS Bonds was split 50% Alt-A/Near prime and 50% prime underlying collateral at March 31, 2009. Gross and Net Exposure of U.S. Alt-A Residential Loans and Bonds was $1.2 billion at March 31, 2009. (3) Represents both hedges and directional positioning.At March 31, 2009, these positions include credit default and super senior CDO swaps. (4) Represents assets recorded under certain provisions of SFAS 140 and FASB Interpretation 46R that function as collateral for an offsetting amount of non-recourse debt to third parties.Any retained interests in these transactions are reflected in RMBS Bonds. (5) Statement of financial condition total is presented on a net basis.These balances are presented on a gross basis in the Company's statement of financial condition. (6) Regional distribution of Net Exposure was 52% U.S., 35% Europe and 13% Asia at March 31, Note: Refer to Legal Notice page 20. 15 This page represents an addendum to the 1Q 2009 Financial Supplement. MORGAN STANLEY Institutional Securities - CMBS and Commercial Whole Loan Analysis (unaudited, dollars in billions) Profit / (Loss) Statement of Financial Condition (6) Twelve Months Ended Three Months Ended Net Exposure (1) Dec 31, 2008 Mar 31, 2009 Dec 31, 2008 Mar 31, 2009 Dec 31, 2008 Mar 31, 2009 CMBS Bonds $ 4.5 $ 3.9 $ (1.6 ) $ (0.5 ) $ 4.5 $ 3.9 CMBS Backed Warehouse Lines (2) 1.1 0.8 0.0 (0.1 ) 1.6 1.2 Commercial Loans (2) (3) 3.3 2.9 (0.4 ) (0.3 ) 3.6 3.1 CMBS Swaps(4) 4.7 7.1 2.6 1.5 (6.3 ) (4.2 ) Other Secured Financing (5) 3.3 2.5 0.0 0.0 0.0 0.0 Total CMBS / Commercial Whole Loan Net Exposure (7) $ 16.9 $ 17.2 $ 0.6 $ 0.6 $ 3.4 $ 4.0 (1) Net Exposure is defined as potential loss to the Firm in an event of 100% default, assuming zero recovery, over a period of time.The value of these positions remains subject to mark-to-market volatility.Positive amounts indicate potential loss (long position) in a default scenario.Negative amounts indicate potential gain (short position) in a default scenario. (2) Includes unfunded loan commitments. (3) Composition of Commercial Loans was 68% Senior and 32% Mezzanine at March 31, 2009. (4) Represents both hedges and directional positioning.At March 31, 2009, these positions include credit default, super senior CDO, index, and total rate-of-return swaps. (5) Represents assets recorded under certain provisions of SFAS 140 and FASB Interpretation 46R that function as collateral for an offsetting amount of non-recourse debt to third parties.Any retained interests in these transactions are reflected in CMBS Bonds. (6) Statement of financial condition total is presented on a net basis.These balances are presented on a gross basis in the Company's statement of financial condition. (7) Regional distribution of the long positions (i.e. CMBS Bonds, Commercial Loans and Warehouse Lines) Net Exposure was 56% U.S., 20% Europe and 24% Asia at March 31, Note: Refer to Legal Notice page 20. 16 This page represents an addendum to the 1Q 2009 Financial Supplement. MORGAN STANLEY Real Estate Analysis (unaudited, dollars in billions) Profit / (Loss) Statement of Financial Condition Twelve Months Ended Three Months Ended Dec 31, 2008 Mar 31, 2009 Dec 31, 2008 Mar 31, 2009 Crescent and Other Consolidated Interests (1) (2) (3) $ 3.8 $ 3.7 $ (0.8 ) $ (0.3 ) Real Estate Funds 1.0 1.0 (1.6 ) (0.6 ) Real Estate Bridge Financing 0.2 0.1 (0.1 ) (0.1 ) Infrastructure Fund 0.1 0.1 0.0 0.0 Total Real Estate Investments (4)(5) $ 5.1 $ 4.9 $ (2.5 ) $ (1.0 ) (1) Represents gross investment assets of consolidated subsidiaries which are subject to non-recourse debt of $2.5 billion provided by third party lenders. (2) Consolidated statement of income amounts directly related to investments held by consolidated subsidiaries are condensed in this presentation and include principal transactions, net operating revenues and expenses and impairment charges. (3) At March 31, 2009, certain ofthe Company's subsidiaries were in default under third party real estate financings that are generally non-recourse (subject to limited guarantees) due to a breach of certain non-monetary covenants. Limited waivers of those covenants have been obtained from the lenders for the period effective March 31, 2009 and continuing through May 31, 2009. (4) The Company has contractual capital commitments, guarantees and counterparty arrangements with respect tothese investments of $1.9 billion at March 31, 2009.Additionally, the terms of an unsecured operating capital facility of $0.2 billion is being discussed with one of the Funds. (5) These balances exclude investments that benefit certain deferred compensation and employee co-investment plans. Note: Refer to Legal Notice page 17 This page represents an addendum to the 1Q 2009 Financial Supplement, Appendix I MORGAN STANLEY Earnings Per Share (1) (unaudited, in millions, except for per share data) Three Months Ended Mar 31, 2009 Basic Earnings Per Share Income from continuing operations applicable to Morgan Stanley $ (177 ) Gain / (loss) from discontinued operations after tax 0 Net Income / (loss) applicable to Morgan Stanley $ (177 ) Less: Preferred Dividends (Series A) (11 ) Less: Preferred Dividends (Series B – Mitsubishi) (196 ) Less: Preferred Dividends (Series C – Mitsubishi) (29 ) Less: Preferred Dividends (Series D - Capital Purchase Program) (125 ) Less: Amortization of Issuance Discount for Series D Preferred Stock (40 ) Less: Allocation of Earnings to: CIC Equity Units (2) 0 Unvested Restricted Stock Units (3) 0 Earnings / (loss) applicable to Morgan Stanley common shareholders $ (578 ) Weighted average common shares outstanding 1,012 Earnings per basic common share Income / (loss) from continuing operations applicable to Morgan Stanley common shareholders $ (0.57) Gain / (loss) on discontinued operations applicable to Morgan Stanley common shareholders $ - Earnings per basic common share $ (0.57) Diluted Earnings Per Share Earnings / (loss) applicable to Morgan Stanley common shareholders $ (578) Income impact of assumed conversions: Preferred stock dividends 0 Income /(loss) available to common shareholders plus assumed conversions $ (578) Weighted average common shares outstanding 1,012 Effect of dilutive securities: Stock options 0 Series B Preferred Stock 0 Capital Purchase Program Warrants 0 CIC Equity Units 0 Weighted average common shares outstanding and common stock equivalents 1,012 Earnings per diluted common share Income / (loss) from continuing operations applicable to Morgan Stanley common shareholders $ (0.57) Gain / (loss) on discontinued operations applicable to Morgan Stanley common shareholders $ - Earnings per diluted common share $ (0.57) (1) The Company calculates earnings per share using the two-class method in accordance with Emerging Issues Task Force (EITF) No. 03-6, "Participating Securities and the Two-Class Method under FASB Statement No. 128, Earnings per Share".For further discussion of the Company's earnings per share calculations see Note 2 to the consolidated financial statements for the fiscal year ended November 30, 2008 in the Company's Annual Report on Form 10-K. (2) Undistributed earnings are allocated to the CIC Equity Units in the basic earnings per share calculation using the two-class method which assumes all earnings of the Company are distributed. For purposes of the earnings per share calculation, the CIC Equity Units do not share in any losses of the Company. Therefore, if the Company incurs a loss in any reporting period, losses will not be allocated to the CIC Equity Units in the earnings per share calculation because such an allocation would be antidilutive to common shareholders. (3) Effective January 1, 2009, the Company adopted FSP EITF 03-6-1 "Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities". Under the guidance in FSP EITF 03-6-1, unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per share pursuant to the two-class method.All prior period earnings per share data presented have been adjusted retrospectively.Under this method, net income available to common shareholders is reduced (i) by earnings distributed to the participating security (e.g. as a dividend) and to the extentthe Company has income (ii) by an allocation of undistributed earnings based on the security's participation rights. Because there was no dividend declared on common shares in the first quarter of 2009, no earnings were distributed to the unvested Restricted Stock Units, and these unvested Restricted Stock Units are not deemed to participate in the net loss. 18 This page is an addendum to the 1Q 2009 Financial Supplement. MORGAN STANLEY Segment and Consolidated Income Statement Information Month Ended December 31, 2008 (unaudited, dollars in millions) Institutional Securities Global Wealth Management Asset Management Firm (1) Revenues: Investment banking $ 177 $ 21 $ 3 $ 198 Principal transactions: Trading (1,685 ) 54 (82 ) (1,714 ) Investments (158 ) (4 ) (43 ) (205 ) Commissions 129 89 1 215 Asset management, distribution and admin. fees 8 183 157 335 Other 123 15 100 238 Total non-interest revenues (1,406 ) 358 136 (933 ) Interest and dividends 786 66 12 862 Interest expense 700 15 27 734 Net interest 86 51 (15 ) 128 Net revenues (1,320 ) 409 121 (805 ) Total non-interest expenses 701 291 231 1,204 Income / (loss) from continuing operations before taxes (2,021 ) 118 (110 ) (2,009 ) Income tax provision / (benefit) from continuing operations (728 ) 45 (42 ) (724 ) Net income / (loss) (1,293 ) 73 (68 ) (1,285 ) Net income / (loss) applicable to non-controlling interests - - - 3 Net income / (loss) applicable to Morgan Stanley $ (1,293 ) $ 73 $ (68 ) $ (1,288 ) Earnings / (loss) applicable to Morgan Stanley common shareholders $ (1,624 ) Earnings per basic share: Income from continuing operations $ (1.62 ) Discontinued operations $ - Earnings per basic share $ (1.62 ) Earnings per diluted share: Income from continuing operations $ (1.62 ) Discontinued operations $ - Earnings per diluted share $ (1.62 ) Average common shares outstanding Basic 1,002,058,928 Diluted 1,002,058,928 Period end common shares outstanding 1,074,497,565 (1) Total is shown net of intersegment eliminations, which are not presented. 19 MORGAN STANLEY Legal Notice This Financial Supplement contains financial, statistical and business-related information, as well as business and segment trends. The information should be read in conjunction with the Company's first quarter earnings press release issued April 22, 2009. 20
